DETAILED ACTION
This action is in response to the amendments and remarks dated 04/25/2022 in which claims 1, 19 and 30 have been amended, and claims 1-2, 4-5, 7, 15-20, 30, and 32-37 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 25 APRIL 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that the substrate of Ma in view of Chu and/or Wang in view of Chu would not inherently possess the properties claimed of “wherein the treated portion of the surface has a roll off angle in a range of 50 degrees to 90 degrees and a contact angle in a range of 90 degrees to 180 degrees for a 50 μL water droplet when the surface is immersed in toluene”; the Examiner disagrees.  To support this position Applicants argue that this is because no such roll of anglers or contact angles are disclosed, to which the Examiner aggress but is arguing that even though they are not disclosed they would be inherent from the combination, and thus this is not convincing. Applicants further argue that because the instant disclosure demonstrates that blocking certain UV wavelengths results in no change in roll off angle, this means that the combination of Ma in view of Chu and/or Wang in view of Chu would not necessarily posses the claimed properties, however the treatment in Chu does not block these wavelengths, and further the examples used to support this do not use the same coating material as in Chu (and also disclosed as appropriate in the instant invention, i.e. poly ethylene glycol instant spec. pg. 30, last full para., but are not specifically tested). Thus this example is not seen to support the argument that the properties claimed would not be present in the combined inventions of Ma in view of Chu and/or Wang in view of Chu. More specifically, as the polymer is on the same type disclosed by Applicants to be appropriate in the substrate (i.e. poly ethylene glycol instant spec. pg. 30, last full para.) and is also treated by UV which is not disclosed to have any wavelengths blocked, that one would reasonably expect that some of the various combinations of materials forming the membrane of Ma in view of Chu and/or Wang in view of Chu inherently has the same properties as the substrate recited in the claims.
With regard to claim 19, it is noted that the limitations of the claim do not require that the fibers are treated before being in a substrate/web form, i.e. forming a substrate from the treated fibers does not necessarily involve the assembly of fibers in a collected form, but could just involve forming the coating.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Rejections citing Ma in view of Chu
Claims 1, 2, 4, 7, 18, 19-20, 30, 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wen Ma, Md. Saifur Rahaman, Heloise Therien-Aubin; Controlling biofouling of reverse osmosis membranes through surface modification via grafting patterned polymer brushes. Journal of Water Reuse and Desalination 1 September 2015; 5 (3): 326–334.  (hereinafter “Ma”) in view of US 2017/0326486 A1 (hereinafter “Chu”).
Regarding claim 1, 4 and 19-20 Ma discloses a method of surface modification of an RO membrane, by grafting a polymer coating in a checkerboard pattern on the surface of the RO membrane, i.e. the substrate, wherein the grafting is a treatment wherein UV light is filtered through a photomask in a checkerboard pattern, i.e. defining an opening pattern, and a surface of the substrate RO membrane is exposed to the filtered UV light/irradiation, where the polymer is grafted only where the UV light is exposed and thus treats a portion of the surface of the membrane (Abstract, Grafting and patterning of the polymer brushes Section).
Ma does not disclose (claim 1) wherein the treated portion of the surface has a roll off angle in a range of 50 degrees to 90 degrees and a contact angle in a range of 90 degrees to 180 degrees for a 50 μL water droplet when the surface is immersed in toluene; or (claim 4 and 20) wherein treating the portion of the surface results in an untreated portion of the surface, and the untreated portion of the surface has a roll off angle between 0 degrees and 50 degrees for a 50 μL water droplet when the surface is immersed in toluene, (claim 19) wherein a fiber is treated and formed into the substrate.
However Chu discloses a similar filtration membrane comprising a nanofiltration layer coated in a thin hydrophilic layer to reduce fouling and scaling (Abstract, [0005]), wherein the hydrophilic layer may be formed via UV light exposure [0036] wherein the substrate nanofiltration membrane may be a hydrophobic nanofibrous layer made from a variety of polymers [0014] and comprising a hydrophilic layer of polyethylene glycol [0036]-[0038], [0071].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Ma by substituting the substrate membrane and coating materials for those as in Chu because this involves the simple substitution of  known membrane and hydrophilic coating compositions to obtain the predictable result of a surface modified membrane.
Thus since the composition is the same as the composition recited in claims 1 (and thus also 4), and where the hydrophilic coating may be a variety of polymerized ethylene glycols including PEGDA and the nanofiber substrate may be a variety of hydrophobic fibers [0014] it is asserted, absent evidence to the contrary, that one would reasonably expect that some of the various combinations of materials forming the membrane of Ma in view of Chu inherently has the same properties as the substrate recited in claims 1 and 4.  Specifically, it is asserted that wherein the treated portion of the surface has a roll off angle in a range of 50 degrees to 90 degrees and a contact angle in a range of 90 degrees to 180 degrees for a 50 μL water droplet when the surface is immersed in toluene; and wherein treating the portion of the surface results in an untreated portion of the surface, and the untreated portion of the surface has a roll off angle between 0 degrees and 50 degrees for a 50 μL water droplet when the surface is immersed in toluene; See MPEP 2112.01.
Claim 19: Since the substituted substrate is a nanofibrous non-woven web Chu [0019] the substrate thus comprises fibers, and thus the formed substrate is formed of the treated fibers.
Claim 33: wherein the UV radiation-treated surface areas comprises PEGDA Chu [0036] which has an unsaturated component and the non-UV radiation-treated surface may be polypropylene nanofibers Chu [0014] which areas lacks an aromatic component and an unsaturated component; 
Claim 35 and 37: the substrate is a nanofiber scaffold and thus a fiber web forms the first surface; and a non-woven fiber web forms the first surface.
Regarding claim 2 Ma discloses the method of claim 1, wherein the membrane is a planer TFC polyamide membrane; Fig. 5.
Regarding claim 7 Ma discloses the method of claim 1, wherein the surface of the substrate comprises an aromatic component (Fig. 1). 
Regarding claim 18 Ma discloses the method of claim 1, wherein exposing the surface to UV radiation is for 30 seconds (Grafting and patterning of the polymer brushes Section).
Regarding claim 30 and 32-33  Ma discloses a method of surface modification of an RO membrane, by grafting a polymer coating in a checkerboard pattern on the surface of the RO membrane, i.e. the substrate, wherein the grafting is a treatment wherein UV light is filtered through a photomask in a checkerboard pattern, i.e. defining an opening pattern, and a surface of the substrate RO membrane is exposed to the filtered UV light/irradiation, where the polymer is grafted only where the UV light is exposed and thus treats a portion of the surface of the membrane (Abstract, Grafting and patterning of the polymer brushes Section). And thus forms an RO substrate comprising: a first surface of the substrate defining UV radiation-treated surface areas and non-UV radiation-treated surface areas, wherein the UV radiation-treated surface areas define a checkerboard pattern. 
Ma does not disclose (claim 30) wherein the treated portion of the surface has a roll off angle in a range of 50 degrees to 90 degrees and a contact angle in a range of 90 degrees to 180 degrees for a 50 μL water droplet when the surface is immersed in toluene; or (claim 32) wherein treating the portion of the surface results in an untreated portion of the surface, and the untreated portion of the surface has a roll off angle between 0 degrees and 50 degrees for a 50 μL water droplet when the surface is immersed in toluene, or (claim 33) wherein the UV radiation-treated surface areas comprises at least one of an aromatic component and an unsaturated component and the non-UV radiation-treated surface areas lacks an aromatic component and an unsaturated component.
However Chu discloses a similar filtration membrane comprising a nanofiltration layer coated in a thin hydrophilic layer to reduce fouling and scaling (Abstract, [0005]), wherein the hydrophilic layer may be formed via UV light exposure [0036] wherein the substrate nanofiltration membrane may be a hydrophobic nanofibrous layer made from a variety of polymers [0014] and comprising a hydrophilic layer of polyethylene glycol [0036]-[0038], [0071].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Ma by substituting the substrate membrane and coating materials for those as in Chu because this involves the simple substitution of  known membrane and hydrophilic coating compositions to obtain the predictable result of a surface modified membrane.
Thus since the composition is the same as the composition recited in claims 30, 32-34 and 37, and where the hydrophilic coating may be a variety of polymerized ethylene glycols including PEGDA and the nanofiber substrate may be a variety of hydrophobic fibers [0014] it is asserted, absent evidence to the contrary, that one would reasonably expect that some of the various combinations of materials forming the membrane of Ma in view of Chu inherently has the same properties as the substrate recited in claims 30, 32-34 and 37.  Specifically, it is asserted that wherein the treated portion of the surface has a roll off angle in a range of 50 degrees to 90 degrees and a contact angle in a range of 90 degrees to 180 degrees for a 50 μL water droplet when the surface is immersed in toluene; and wherein treating the portion of the surface results in an untreated portion of the surface, and the untreated portion of the surface has a roll off angle between 0 degrees and 50 degrees for a 50 μL water droplet when the surface is immersed in toluene; See MPEP 2112.01.
Claim 33: wherein the UV radiation-treated surface areas comprises PEGDA [0036] which has an unsaturated component and the non-UV radiation-treated surface may be polypropylene nanofibers [0014] which areas lacks an aromatic component and an unsaturated component; 
Regarding claim 34 and 36 Ma in view of Chu discloses the substrate of claim 30, wherein the substrate comprises filter media, i.e. RO membrane (Abstract, Grafting and patterning of the polymer brushes Section).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Chu.
Regarding claim 5 Ma in view of Chu discloses the method of claim 1, but it is not disclosed that the surface of the substrate is non-planar, however it is well known and thus obvious to use RO membrane is a rolled filter element form.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Chu further in view of US 2006/0252848 A1 (hereinafter “Guillaume”).
Regarding claim 15 Ma in view of Chu discloses the method of claim 1, but does not disclose further comprising exposing the surface to H2O2 while exposing the surface to the filtered UV radiation. 
However Guillaume discloses crosslinking polymers using hydrogen peroxide with UV light [0010]
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Ma in view of Chu by using hydrogen peroxide in addition to the UV light as in Guillaume because this involves the simple substitution of  known means of UV crosslinking polymers. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Chu further in view of US 2013/0180920 A1 (hereinafter “Sivaniah”).
Regarding claim 16-17 Ma in view of Chu discloses the method of claim 1, but does not disclose further comprising exposing the surface to ozone (and to claim 17 oxygen) while exposing the surface to the filtered UV radiation. 
However Sivaniah discloses wherein a polymer matrix is cross-linked by UV light, including using “a gaseous oxidizing agent” by UV exposure in an oxygen atmosphere to produce ozone ([0036]-[0038]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Ma in view of Chu by using UV light in an oxygen environment to form ozone as in Sivaniah because the gaseous oxidizing agent provides benefits in the crosslinking by diffusing through the matrix [0037]-[0038].

Rejections citing Wang in view of Chu
Claims 1-2, 4, 7, 19-20, 30, 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, Hydrophilically patterned superhydrophobic cotton fabrics and their use in ink printing, J. Mater. Chem. A, 2014,2, 8094-8102 (hereinafter “Wang”) in view of Chu.
Regarding claim 1, 4 and 19 Wang discloses a method of making hydrophilically patterned superhydrophobic cotton fabrics by anchoring/grafting a polymer coating in a pattern on the surface of a cotton fabric, i.e. the substrate form from fibers, wherein the grafting is a treatment wherein UV light is filtered through a photo-mask made of sculpted aluminum foil with an opening pattern, i.e. defining an opening pattern, and a surface of the substrate is exposed to the filtered UV light/irradiation, where the polymer is grafted only where the UV light is exposed and thus treats a portion of the surface of the membrane (Scheme 4, Ink Stamp section). Where specifially the substrate is cotton fabric and thus comprises fibers, and thus the formed substrate is formed of the treated fibers.
Wang does not disclose (claim 1) wherein the treated portion of the surface has a roll off angle in a range of 50 degrees to 90 degrees and a contact angle in a range of 90 degrees to 180 degrees for a 50 μL water droplet when the surface is immersed in toluene; or (claim 4) wherein treating the portion of the surface results in an untreated portion of the surface, and the untreated portion of the surface has a roll off angle between 0 degrees and 50 degrees for a 50 μL water droplet when the surface is immersed in toluene, or (claim 20) wherein the surface of the substrate has an increased roll off angle for a 50 μL water droplet when the substrate surface is immersed in toluene compared to a substrate formed from untreated fibers .
However Chu discloses a similar filtration membrane comprising a nanofiltration layer coated in a thin hydrophilic layer to reduce fouling and scaling (Abstract, [0005]), wherein the hydrophilic layer may be formed via UV light exposure [0036] wherein the substrate nanofiltration membrane may be a hydrophobic nanofibrous layer made from a variety of polymers [0014] and comprising a hydrophilic layer of polyethylene glycol [0036]-[0038], [0071].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Wang by substituting coating materials for those as in Chu because this involves the simple substitution of  known hydrophilic coating compositions to obtain the predictable result of a surface modified membrane.
Thus since the composition is the same as the composition recited in claims 1, 4, 19 and 20, and where the hydrophilic coating may be a variety of polymerized ethylene glycols including PEGDA and the nanofiber substrate may be a variety of hydrophobic fibers [0014] it is asserted, absent evidence to the contrary, that one would reasonably expect that some of the various combinations of materials forming the membrane of Wang in view of Chu inherently has the same properties as the substrate recited in 1, 4, 19 and 20.  Specifically, it is asserted that wherein the treated portion of the surface has a roll off angle in a range of 50 degrees to 90 degrees and a contact angle in a range of 90 degrees to 180 degrees for a 50 μL water droplet when the surface is immersed in toluene; and wherein treating the portion of the surface results in an untreated portion of the surface, and the untreated portion of the surface has a roll off angle between 0 degrees and 50 degrees for a 50 μL water droplet when the surface is immersed in toluene, wherein the surface of the substrate has an increased roll off angle for a 50 μL water droplet when the substrate surface is immersed in toluene compared to a substrate formed from untreated fibers; See MPEP 2112.01.
Regarding claim 2 Wang in view of Chu discloses the method of claim 1, wherein the substrate is planer (Scheme 4).
Regarding claim 7 Wang in view of Chu discloses the method of claim 1, wherein the surface of the substrate comprises an aromatic component (Fig. 1). 
Regarding claim 30, 32, 34 and 36 Wang discloses a method of making hydrophilically patterned superhydrophobic cotton fabrics by anchoring/grafting a polymer coating in a pattern on the surface of a cotton fabric, i.e. the substrate, wherein the grafting is a treatment wherein UV light is filtered through a photo-mask made of sculpted aluminum foil with an opening pattern, i.e. defining an opening pattern, and a surface of the substrate is exposed to the filtered UV light/irradiation, where the polymer is grafted only where the UV light is exposed and thus treats a portion of the surface of the membrane (Scheme 4, Ink Stamp section). And thus forms an RO substrate comprising: a first surface of the substrate defining UV radiation-treated surface areas and non-UV radiation-treated surface areas, wherein the UV radiation-treated surface areas define a checkerboard pattern.
Wang does not disclose (claim 30) wherein the treated portion of the surface has a roll off angle in a range of 50 degrees to 90 degrees and a contact angle in a range of 90 degrees to 180 degrees for a 50 μL water droplet when the surface is immersed in toluene; or (claim 32) wherein treating the portion of the surface results in an untreated portion of the surface, and the untreated portion of the surface has a roll off angle between 0 degrees and 50 degrees for a 50 μL water droplet when the surface is immersed in toluene.
However Chu discloses a similar filtration membrane comprising a nanofiltration layer coated in a thin hydrophilic layer to reduce fouling and scaling (Abstract, [0005]), wherein the hydrophilic layer may be formed via UV light exposure [0036] wherein the substrate nanofiltration membrane may be a hydrophobic nanofibrous layer made from a variety of polymers [0014] and comprising a hydrophilic layer of polyethylene glycol [0036]-[0038], [0071].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Ma by substituting the coating materials for those as in Chu because this involves the simple substitution of  known membrane and hydrophilic coating compositions to obtain the predictable result of a surface modified membrane.
Thus since the composition is the same as the composition recited in claims 30, 32-34 and 37, and where the hydrophilic coating may be a variety of polymerized ethylene glycols including PEGDA and the nanofiber substrate may be a variety of hydrophobic fibers [0014] it is asserted, absent evidence to the contrary, that one would reasonably expect that some of the various combinations of materials forming the membrane of Ma in view of Chu inherently has the same properties as the substrate recited in claims 30, 32-34.  Specifically, it is asserted that wherein the treated portion of the surface has a roll off angle in a range of 50 degrees to 90 degrees and a contact angle in a range of 90 degrees to 180 degrees for a 50 μL water droplet when the surface is immersed in toluene; and wherein treating the portion of the surface results in an untreated portion of the surface, and the untreated portion of the surface has a roll off angle between 0 degrees and 50 degrees for a 50 μL water droplet when the surface is immersed in toluene; See MPEP 2112.01.
Regarding claim 33 Wang in view of Chu discloses the substrate of claim 30, wherein the UV radiation-treated surface areas comprises at least one of an aromatic component (i.e. the block co-polymer, Fig. 1) and the non-UV radiation-treated surface (i.e. cotton) inherently areas lacks an aromatic component and an unsaturated component. 
Regarding claim 35 and 37 Wang in view of Chu discloses the substrate of claim 30, comprising a fiber web (i.e. cotton fabric) forming the first surface Wang in view of Chu; Scheme 4, which may either be woven or non-woven as both are known alternative cotton fabrics to one of skill in the art.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773